Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 01/24/2019.

Response to Arguments
This is in response to an application/remarks made filed on 08/03/2020.
The title has been amended as being descriptive of the invention, thus the objection has been withdrawn.
In view of Applicant Argument/Remarks Made to an independent claims have been fully considered and they are persuasive. However, upon further consideration with a prior art search, a new ground(s) of rejection is made.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0006342 A1) in view of Newman et al. (US 2017/0331157 A1). 

Regarding Claim 1, Lee et al. teaches a battery charging system, comprising; a battery (110, fig.2) include a plurality of stacked battery cells (refer fig.3 that shows plurality of battery pack 110, fig.2-3) and a pressure sensor (pressure measuring sensor 121, fig.3) configured to detect a pressure caused by swelling of the battery cells (pressure measuring sensor 121 detects pressure of a battery pack according to a change in value of the battery cell 110, para 0063); a charger (charged or discharged by the inverter 40, para 0045, fig.1) configured to supply charging power to the battery (refer fig.3 that shows control unit 130 controls a switch unit 140, refer para [0067], also refer para [0046] that discloses the BMS 20 controls charging/discharging current of the battery 10); and a controller (control unit 130, fig.3) configured to determine whether to supply the charging power from the charger (control unit controls opening/closing operation of the switch unit 140 based on detected value from detecting unit 120, para 0065, also refer fig.4 flowchart) and whether the battery is overcharged based on a change in the pressure (refer fig.4 that shows in step s430-s450 which determines the state of battery based on the change in pressure value obtained from pressure measuring sensor 121, also refer para 0046), detected by the pressure sensor (pressure measuring sensor 121, fig.3), when the charger supplies the charging power to the battery (refer fig.3 that shows an external power source providing power to the battery 110).
Lee et al. teaches the battery charging system that discloses the controlling of opening/closing of the switch unit based on the change in pressure value obtained from pressure measuring sensor but fails to disclose if the pressure is measured per hour. However, Newman et al. discloses a battery module having a pressure sensor that measures a rate of change of pressure based on the pressure values measured at a real time clock values as disclosed in para [0026]. 
Thus it would have been obvious to one having ordinary skill in the art to modify the battery charging system of Lee et al. to combine with the pressure measuring sensor that measures the change in pressure in a periodic manner as taught by Newman et al. such that to determine the normal/abnormal condition of the battery module which helps to take corrective or preventive action before damage of battery cells. 

Regarding Claim 3, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 1. Lee et al. further teaches, wherein the controller (control unit 130, fig.3) is configured to operate the charger to stop the supply of the charging power when the pressure detected by the pressure sensor is equal to or greater than a threshold pressure (refer fig.4 that discloses the flow chart where it discloses in S440 that if the detected measured value from the pressure measuring sensor is greater than predetermined threshold value then control unit controls the switching operation, also refer para 0051), which is preset to prevent damage to the battery cells (preventing a structural deformation of the battery cell and the battery pack and life shortening of the battery, and preventing an accident, such as ignition and explosion, abstract).

Regarding Claim 4, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 3. Lee et al. discloses, wherein the controller is configured to output a warning message when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (When the voltage value or the current value exceeds the predetermined threshold value, the output unit may output a warning signal in a form of an image and a voice, para 0020).

Regarding Claim 5, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 1. Lee et al. further teaches the controller is configured to determine that the battery is in an overcharged state when the change in the pressure per hour detected by the pressure sensor is greater than a preset reference value (refer fig.3-4 that discloses a control unit which determines the state of battery based on the pressure measuring sensor value and controls charging/discharging accordingly) but fails to teach, determine that the battery is in a normal state when the change in the pressure per hour, detected by the pressure sensor, is equal to or less than the preset reference value (refer fig.4 flowchart that shows comparing of measure value obtained from pressure measuring sensor with the predetermined threshold value, thus if the measured value exceeds threshold value the state of battery is at abnormal and if the value doesn’t exceed threshold value then the state of battery is at normal state).

Regarding Claim 6, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 1. Lee et al. further discloses, wherein the controller (control unit 130, fig.3) is configured to operate the charger to stop the supply of the charging power when determining that the battery is in the overcharged state (refer fig.4 that discloses the flow chart where it discloses in S440 that if the detected measured value from the pressure measuring sensor is greater than predetermined threshold value then control unit controls the switching operation, para 0051).

Regarding Claim 7, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 5. Lee et al. further teaches, wherein the controller is configured to operate the charger to stop the supply of the charging power when determining that the battery is in the overcharged state (refer fig.3-4 that discloses a control unit which determines the state of battery based on the pressure measuring sensor value and controls charging/discharging accordingly).

Regarding Claim 8, Lee et al. teaches a battery charging method, comprising: supplying, by a controller charging power to a battery (control unit controls opening/closing operation of the switch unit 140 based on detected value from detecting unit 120, para 0065, also refer fig.4 flowchart); detecting, by the controller (pressure measuring sensor 121, fig.3), a pressure between battery cells inside the battery (pressure measuring sensor 121 detects pressure of a battery pack according to a change in value of the battery cell 110, para 0063); and determining, by the controller (control unit 130, fig.3), whether the battery is overcharged based on a change in the pressure, which is detected by a pressure sensor (refer fig.4 that shows in step s430-s450 which determines the state of battery based on the change in pressure value obtained from pressure measuring sensor 121, also refer para 0046), when the charging power is supplied from a charger to the battery (refer fig.3 that shows an external power source providing power to the battery 110).
Lee et al. teaches the battery charging system that discloses the controlling of opening/closing of the switch unit based on the change in pressure value obtained from pressure measuring sensor but fails to disclose if the pressure is measured per hour. However, Newman et al. discloses a battery module having a pressure sensor that measures a rate of change of pressure based on the pressure values measured at a real time clock values as disclosed in para [0026].
Thus it would have been obvious to one having ordinary skill in the art to modify the battery charging system of Lee et al. to combine with the pressure measuring sensor that measures the change in pressure in a periodic manner as taught by Newman et al. such that to determine the normal/abnormal condition of the battery module which helps to take corrective or preventive action before damage of battery cells. 
Regarding Claim 9, Lee et al. in view of Newman et al. teaches the battery charging method according to claim 8. Lee et al. further teaches, wherein the determining of whether the battery is overcharged includes (BMS estimates a state of the battery 10, para 0046): comparing, by the controller, the pressure detected by the pressure sensor with a threshold pressure (refer fig.4 that shows the flowchart in which the measured value obtained from the pressure measuring sensor 121 is compared to the predetermined threshold value) which is preset to prevent damage to the battery cells (preventing a structural deformation of the battery cell and the battery pack and life shortening of the battery, and preventing an accident, such as ignition and explosion, abstract); and stopping, by the controller, the supply of the charging power when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (control unit 130 controls opening/closing operation of the switch unit 140 based on comparison of the value obtained from the pressure measuring sensor 121 with the predetermined threshold value as shows in flowchart of fig.4).

Regarding Claim 10, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 9. Lee et al. discloses, wherein the controller is configured to output a warning message when the pressure detected by the pressure sensor is equal to or greater than the threshold pressure (When the voltage value or the current value exceeds the predetermined threshold value, the output unit may output a warning signal in a form of an image and a voice, para 0020).

Regarding Claim 11, Lee et al. in view of Newman et al. teaches the battery charging system according to claim 8. Lee et al. further teaches the controller is configured to determine that the battery is in an overcharged state when the change in the pressure per hour detected by the pressure sensor is greater than a preset reference value (refer fig.3-4 that discloses a control unit which determines the state of battery based on the pressure measuring sensor value and controls charging/discharging accordingly) but fails to teach, determine that the battery is in a normal state when the change in the pressure per hour, detected by the pressure sensor, is equal to or less than the preset reference value (refer fig.4 flowchart that shows comparing of measure value obtained from pressure measuring sensor with the predetermined threshold value, thus if the measured value exceeds threshold value the state of battery is at abnormal and if the value doesn’t exceed threshold value then the state of battery is at normal state).

Regarding Claim 12, Lee et al. in view of Newman et al. teaches the battery charging method according to claim 8. Lee et al. teaches, stopping, by the controller the supply of the charging power in response to determining that the battery is in the overcharged state (The BMS 20 may estimate a state of the battery 10 and control a charging/discharging current of the battery 10 by using information about the state, and further control an opening/closing operation of a contactor, para 0046, also refer flowchart of fig.4).


Regarding Claim 13, Lee et al. in view of Newman et al. teaches the battery charging method according to claim 11. Lee et al. teaches, stopping, by the controller  the supply of the charging power in response to determining that the battery is in the overcharged state (refer fig.3-4 that discloses a control unit which determines the state of battery based on the pressure measuring sensor value and controls charging/discharging accordingly).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0006342 A1) in view of Newman et al. (US 2017/0331157 A1) in further view of Komiyama et al. (US 2019/0181652 A1).

Regarding Claim 2, Lee et al. in view of Newman et al. teaches the battery charging system according to Claim 1. Komiyama et al. teaches, wherein the battery (5, fig.1a) further includes: an end plate disposed on an outermost edge in a direction in which the battery cells are stacked (refer fig.1-2 that shows battery 5 with plurality of battery pack 1 arranged in series/parallel), wherein the pressure sensor (pressure sensor 15, fig.1-2) is a film-type surface-pressure sensor (pressure sensing membranes 15, fig.2) disposed between the end plate and the battery cell adjacent thereto (refer fig.2 that shows pressure sensor 15 placed adjacent to battery pack 10). It would have been obvious to one having ordinary skill in the art to modify the battery charging system of Lee et al. with the pressure sensing membranes as taught by Komiyama et al. such that the pressure sensing membrane are comparatively thinner 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/S. T./           Examiner, Art Unit 2859                                                                                                                                                                                             

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859